Brady, J.
This action was brought by the plaintiff to recover damages for the loss of her husband, who, it was alleged, was killed by the negligence of the defendant. During the trial several• exceptions were taken by the plaintiff, and several also by the defendant, and several also to the charge, *345and to refusals to charge as requested by the defendant, and to requests to charge by the plaintiff, which were granted. In the view taken of some exceptions it will not be necessary to consider the others. It was charged as follows: “There may be mutual negligence, and yet one party have a right of action against the others, and also the plaintiff may recover notwithstanding his own negligence exposed him to the risk of the injury, if the defendant, after becoming aware of the plaintiff’s danger, failed to use ordinary care to avoid injuring him.” For the accuracy of the first request excepted to the learned counsel -for the plaintiff relies chiefly upon the cases of Thomas v. Kenyon, 1 Daly, 142; Thurber v. Railroad Co., 60 N. Y. 326; Murphy v. Orr, 96 N. Y. 14; Seybolt v. Railroad Co., 95 N. Y. 568, and Moebus v. Herrmann, 108 N. Y. 349, 15 N. E. Rep. 415. In Thurber v. Railroad Co., the plaintiff was a boy about nine years old: He was knocked down by one of the horses attached to the defendant’s railway cars, and run over while in the act of crossing'the Boston road in the town of Morrisania, a part of which is occupied by their railway. The accident occurred in midday, and the plaintiff was in plain view of passengers and the person who was acting as driver. All the witnesses agreed that the car might have been stopped while running over the space of a few feet, and a very slight check on the speed at w'hich it was running would have prevented the collision and consequent injury. The omission of the driver to check the progress of the car was said to be culpable negligence, for which the defendant must respond, “ unless, ” said the court, “it appear from the whole case that the injury is not attributable to that cause.” -. The question of contributory negligence w'as considered, nevertheless, and regarded as a controlling element. This is not, therefore, an authority for the proposition that the plaintiff may recover if the defendant, after becoming aware of the plaintiff’s danger, failed to use ordinary care to avert it. It was a case of culpable negligence,—gross negligence,—displaying a reckless disregard of the obligations of duty, an indifference, cruel and wanton, of the safety of the life and limb upon a public highway. It is correctly asserted, even in this state, where the doctrine of negligence is limited, as contrasted with other states, that defendants may be held responsible for injuries feceived on the highway resulting from their gross negligence amounting to willful indifference or disregard of the protective duties which they may owe to the public; but that rule is not applicable to this cause, assuming it to exist in this state, inasmuch as the defendant’s conduct does not present the elements which must be present. When those are the features of the defendant’s conduct, the plaintiff’s contributory negligence cannot be invoked by them for protection. As justly said in Beach on Contributory Negligence, (section 22, p. 69,) when the wrong-doing of the defendant is merely negligence, the contributory negligence of the plaintiff may operate as a defense, but when the defendant’s conduct is wanton and willful it is no longer negligence, and the question of the plaintiff’s conduct as a defense cannot arise. But to pursue these cases. In Murphy v. Orr, the plaintiff was an infant between three and four years of age, and the appellant attributed no want of care to the plaintiff. The question was as to the sufficiency of the proof of the negligence of the driver of the horses attached to a truck, which was considered abundant. In Seybolt v. Railroad Co., there was no question involving in any way the contributory negligence of the decedent, who at the time he was killed on the defendant’s road was there as a postal clerk. In Moebus v. Herrmann, 108 N. Y., 349, 15 N. E. Rep. 415, the person injured was a lad of seven years, and the jury found that the child was not careless, but the defendant’s driver was negligent; and this finding was made after the propositions on which the case was made to turn were formulated with due regard of the defendant. The doctrine of contributory negligence was carefully observed and presented. The liability of the defendant, as asserted in the charge under consideration, was not declared in that case, or the principle ad-*346vacated, although it was said that the driver either saw the child and recklessly drove over him, or failed to see him because of inattention; that is, he was looking another way, and conversing with a fellow-servant,—a fact approaching and suggesting the doctrine of gross or willful negligence. The case of Thomas v. Kenyon was brought to recover damages caused by the negligence of the defendant in permitting water to run from his premises upon those of the plaintiff. In that case it is said that there may be mutual negligence, and yet one party have a right of action against the other. This is the formula adopted by the plaintiff’s counsel herein, taken from that case, and employed as we have seen. The illustration of this proposition shows how inappropriately it was invoked herein. It is: “If a man negligently lie down and fall asleep in the middle of the public road, and another, failing to exercise ordinary care, should drive over him, the party injured would have a right of action against the other;” and the cases cited to sustain it are: Kerwhaker v. Railroad Co., 3 Ohio St. 172; Trow v. Railroad Co., 24 Vt. 494; Davies v. Mann, 10 Mees. & W. 545; and Butterfield v. Forrester, 11 East, 60. In Trow v. Railroad Co., Kerwhaker v. Railroad Co., and Davies v. Mann, the doctrine declared is that the plaintiff may recover if he have used ordinary care to avoid the injury sustained, but this is only another method of stating the proposition that he may recover if he be free from contributory negligence. If he could avoid the injury by the exercise of ordinary care he should do so, and the omission of that duty would undoubtedly show negligence. How far these authorities sustain the bald proposition laid down in the case of Thomas v. Kenyon may be easily understood. This case illustrates the danger of employing detached sentences taken from opinions, and urging them upon the attention of the trial court, evidently without sufficient consideration of their bearing upon and relating to the case in hand, and which at first blush seem to be applicable, because expressive of an instinct of natural justice, but which have only a special significance, and that wholly dependent on facts upon which they must rest. There is no adjudication in this state in a case kindred to this which declares the proposition that there may be mutual negligence, and yet one party have a right of action against the other. See, on this subject, Wilds v. Railroad Co., 24 N. Y. 430; Cordell v. Railroad Co., 75 N. Y. 330. If the proposition had been that a recovery might be had although there was mutual negligence, provided the defendant’s conduct was wanton and willful, as contradistinguished from ordinary negligence, it might be sustained by authority to be inferred from adjudication of the court of last resort in this state, but not otherwise, inasmuch as the authorities are superabundant declaring that the person injured must be shown to have been free from contributory negligence. The appellant, as we have thus seen, has two points, therefore, favorable to a reversal of the judgment, namely, the charge that the plaintiff may recover notwithstanding his own negligence exposed him to the risk of injury, if the defendant, after becoming aware of his danger', failed to use ordinary care to avoid injuring him; and the further unqualified charge that there may be mutual negligence, and yet one party have a right of action against the other. It is supposed that the charge that “if the negligence of the dead man in any manner contributed to the cause—the collision which resulted in the injury—the verdict must be for the defendant,” overcame the errors mentioned, but this is incorrect. The charges considered were pointed, specific, and were so broad that, standing upon the record unrecalled, they were fraught with danger to the defendant’s right. It must be further said that the defendant was entitled to the charge refused, namely, that the jury were not to draw any deductions against either party from objections made and evidence,excluded,—■ a request made, doubtless, to protect it from the prejudicial impression that might be created by a close contest and ingenious effort and device, resorted to by its counsel unsuccessfully. It is secondary in importance, but the re*347fusai to charge it affirmed the converse of the proposition, namely, that the jury could draw deductions against either party from objections made and evidence excluded. The evidence on the part of the plaintiff was such as to require careful consideration of the question of negligence on both sides of the controversy, and the issue should have been left unembarrassed by any element which would permit erroneous conclusions to be indulged prejudicial to the defendant. The struggle by it through its counsel to avoid responsibility was marked and impressive from the numerous objections and exceptions taken. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.